Title: Notes on a Conversation with John Adams, 15 February 1798
From: Jefferson, Thomas
To: 


          Feb. 15. 98. I dined this day with mr Adams (the Presidt.) the company was large. after dinner I was sitting next to him, & our conversn was first on the enormous price of labour, house rent, & other things. we both concurred in ascribing it chiefly to the floods of bank paper now afloat, and in condemning those institns. we then got on the constitn & in the course of our conversn he said, that no republic could ever last which had not a Senate & a Senate deeply & strongly rooted, strong enough to bear up against all popular storms & passions. that he thought our Senate as well constituted as it could have been, being chosen by the legislatures, for if these could not support them he did not know what could do it. that perhaps it might have been as well for them to be chosen by the state at large, as that would ensure a choice of distinguished men, since none but such could be known to a whole people; that the only fault in our Senate was that it was not durable enough. that hitherto it had behaved very well, however he was afraid they would give way in the end. that as to trusting to a popular assembly for the preservn of our liberties it was the merest chimaera imaginable. they never had any rule of decision but their own will, that he would as lieve be again in the hands of our old committees of safety who made the law & executed it at the same time. that it had been observed by some writer (I forget whom he named) that anarchy did more mischief in one night than tyranny in an age, and that in Modern times we might say with truth that in France anarchy had done more harm in one night than all the despotism of their kings had ever done in 20. or 30. years.’ the point in which he views our Senate, as the Colossus of the constitn. serves as a key to the politics of the Senate, who are two thirds of them in his sentiments, and accounts for the bold line of conduct they pursue.
          
            
   
   he observed that 8. or 10. years ago he gave only 50. D. to a common labourer for his farm, finding him food & lodging. now he gives 150. D. and even 200. D. to one.


          
        